Citation Nr: 1501165	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-26 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a bilateral eye disability claimed as vision problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 rating decision in which the Muskogee RO (hereinafter Agency of Original Jurisdiction (AOJ)), inter alia, denied a service connection claim characterized as vision problems in both eyes.  In October 2011, the Veteran filed a notice of disagreement (NOD).  The AOJ issued a statement of the case (SOC) in August 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2012.

In July 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Regarding the characterization of the claim on appeal, the record reflects that the Veteran holds current eye diagnoses of age-related macular degeneration (AMD), lattice degeneration, cobblestoning and myopia.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) explained that the scope of a service claim includes any diagnosed disability that may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and the other information of record.  Thus, consistent with the evidence of record, and Clemons, the Board has expanded the Veteran's claim as reflected on the title page.

The Board notes that, in addition to the paper claims folder, the record also includes documents stored electronically within the Veterans Benefits Management System (VBMS) and Virtual VA.  Virtual VA contains VA treatment records associated with the record in January 2013.  Otherwise, the VBMS and Virtual VA files do not contain any additional pertinent records not currently associated with the paper claims file.

For reasons expressed below, the claims on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.
REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

On July 30, 2013, after the video-conference hearing before the undersigned, the Veteran submitted a witness statement for consideration in this appeal.  Neither the Veteran nor his representative submitted a waiver of initial AOJ review of this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).  It follows, then, that such evidence should be considered by the AOJ, in the first instance.

The record also reflects that the Veteran has expressed his intent to file a disability claim with the Social Security Administration (SSA) due to his bilateral eye disability.  See VA clinic record dated February 2, 2010.  Because SSA records regarding a disability at issue before the Board are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); see also Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Therefore, the Veteran's complete SSA records must be obtained.

As for VA records, the claims file currently includes outpatient treatment records from the Oklahoma VA Medical Center (VAMC), Muskogee VAMC and the Tulsa Outpatient Clinic dated through January 10, 2013.  Thus, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). Hence, the AOJ should obtain from the Oklahoma VAMC, Muskogee VAMC and the Tulsa Outpatient Clinic all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since January 10, 2013, following the procedures prescribed in 3.159(c) as regards requests for records from Federal facilities.

To ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  In particular, the Veteran should be advised that evidence necessary to substantiate his claim may include medical opinion associating any current disability of the eye(s) to his reported instances of hydraulic fluid eye injuries in service, or medical evidence suggesting an association between hydraulic fluid injury and any currently manifested eye disease.  In addition to providing the notice referenced above, the AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Oklahoma VAMC, Muskogee VAMC and the Tulsa Outpatient Clinic all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since January 10, 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

All attempts to obtain these records should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  The Veteran should be advised that evidence necessary to substantiate his claim may include medical opinion associating any current disability of the eye(s) to his reported instances of hydraulic fluid eye injuries in service, or medical evidence suggesting an association between hydraulic fluid injury and any currently manifested eye disease.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the AOJ should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include further medical opinion, if appropriate), adjudicate the matter on appeal in light of all pertinent evidence (to include the witness statement added to the record in July 2013 and all evidence since the last adjudication) and legal authority.
 
7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


